UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00537 Franklin Custodian Funds (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 9/30 Date of reporting period: 6/30/11 Item 1. Proxy Voting Records. FRANKLIN DYNATECH FUND ACME PACKET, INC. Ticker: APKT Security ID: 004764106 Meeting Date: MAY 05, 2011 Meeting Type: Annual Record Date: MAR 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary J. Bowen For For Management 1.2 Elect Director Robert C. Hower For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 21, 2011 Meeting Type: Annual Record Date: FEB 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert K. Burgess For For Management 2 Elect Director Daniel Rosensweig For For Management 3 Elect Director Robert Sedgewick For For Management 4 Elect Director John E. Warnock For For Management 5 Amend Qualified Employee Stock Purchase For For Management Plan 6 Approve Executive Incentive Bonus Plan For For Management 7 Ratify Auditors For For Management 8 Declassify the Board of Directors For For Management 9 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 10 Advisory Vote on Say on Pay Frequency One Year One Year Management AGRIUM INC. Ticker: AGU Security ID: 008916108 Meeting Date: MAY 10, 2011 Meeting Type: Annual Record Date: MAR 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Ralph S. Cunningham, Russell K. For For Management Girling, Susan A. Henry, Russell J. Horner, David J. Lesar, John E.
